Case 21-30085-hdh11 Doc 417-2 Filed 03/26/21                  Entered 03/26/21 16:25:19           Page 1 of 3




                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 IN RE:                                                §
                                                       §    CASE NO. 21-30085-hdh-11
 NATIONAL RIFLE ASSOCIATION                            §
 OF AMERICA and SEA GIRT LLC,                          §    CHAPTER 11
                                                       §
                 Debtors1.                             §    Jointly Administered

      ORDER GRANTING THE NEW YORK ATTORNEY GENERAL’S MOTION TO
        PRECLUDE DEBTORS FROM INTRODUCING CERTAIN EVIDENCE AND
     ELICITING CERTAIN TESTIMONY THEY HAVE SHIELDED FROM DISCOVERY
             BASED UPON INAPPROPRIATE ASSERTIONS OF PRIVILEGE

         CAME ON FOR CONSIDERATION the Motion to Preclude Debtors from Introducing

 Certain Evidence and Eliciting Certain Testimony they have Shielded from Discovery Based Upon

 Inappropriate Assertions of Privilege (the “Preclusion Motion”), filed by the People of the State

 of New York, by Letitia James, Attorney General of the State of New York (“NYAG”), a party in

 interest in the above-referenced bankruptcy case. For the reasons stated on the record, the Court

 finds good cause exists to GRANT the Preclusion Motion. It is therefore


 1
  The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
 Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.

 ORDER GRANTING THE NEW YORK ATTORNEY GENERAL’S MOTION TO PRECLUDE DEBTORS FROM
 INTRODUCING CERTAIN EVIDENCE AND ELICITING CERTAIN TESTIMONY THEY HAVE SHIELDED FROM
 DISCOVERY BASED UPON INAPPROPRIATE ASSERTIONS OF PRIVILEGE – PAGE 1
Case 21-30085-hdh11 Doc 417-2 Filed 03/26/21          Entered 03/26/21 16:25:19       Page 2 of 3




       ORDERED that the Debtors are precluded from the following:

       (1) introducing any evidence of the Reports, as such term is defined in the Preclusion
           Motion, including the Morgan Lewis Report;

       (2) referring or relying on the Reports and giving any testimony related to the same; and

       (3) offering evidence on what occurred and topics discussed during the Executive Session,
           as such term is defined in the Preclusion Motion, where the Debtors objected to
           discovery of such facts during discovery.


                                  ### END OF ORDER ###




 ORDER GRANTING THE NEW YORK ATTORNEY GENERAL’S MOTION TO PRECLUDE DEBTORS FROM
 INTRODUCING CERTAIN EVIDENCE AND ELICITING CERTAIN TESTIMONY THEY HAVE SHIELDED FROM
 DISCOVERY BASED UPON INAPPROPRIATE ASSERTIONS OF PRIVILEGE – PAGE 2
Case 21-30085-hdh11 Doc 417-2 Filed 03/26/21   Entered 03/26/21 16:25:19   Page 3 of 3



  Prepared by:

  /s/ Gerrit M. Pronske
  Gerrit M. Pronske
  State Bar No. 16351640
  Eric M. Van Horn
  State Bar No. 24051465
  Jason P. Kathman
  State Bar No. 24070036
  SPENCER FANE LLP
  2200 Ross Avenue, Suite 4800 West
  Dallas, Texas 75201
  (214) 750-3610 – Telephone
  (214) 750-3612 – Telecopier
  -and-
  5700 Granite Parkway, Suite 650
  Plano, Texas 75024
  (972) 324-0300 – Telephone
  (972) 324-0301 – Telecopier
  Email: gpronske@spencerfane.com
  Email: ericvanhorn@spencerfane.com
  Email: jkathman@spencerfane.com

                      – And –
    /s Monica Connell
  Monica Connell
  Pro Hac Vice
  James Sheehan
  Pro Hac Vice
  Emily Stern
  Pro Hac Vice
  Stephen Thompson
  Pro Hac Vice
  OFFICE OF THE ATTORNEY GENERAL OF
  THE STATE OF NEW YORK
  28 Liberty Street
  New York, NY 10005
  (212) 416-8401
  Email: James.Sheehan@ag.ny.gov
  Email: Emily.Stern@ag.ny.gov
  Email: Monica.Connell@ag.ny.gov
  Email: Stephen.Thompson@ag.ny.gov

  COUNSEL FOR THE PEOPLE OF THE
  STATE OF NEW YORK, BY LETITIA
  JAMES, ATTORNEY GENERAL OF THE
  STATE OF NEW YORK



 ORDER GRANTING THE NEW YORK ATTORNEY GENERAL’S MOTION TO PRECLUDE DEBTORS FROM
 INTRODUCING CERTAIN EVIDENCE AND ELICITING CERTAIN TESTIMONY THEY HAVE SHIELDED FROM
 DISCOVERY BASED UPON INAPPROPRIATE ASSERTIONS OF PRIVILEGE – PAGE 3
